Citation Nr: 0638816	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  02-00 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
racquetball injury to the head and face.

2.  Entitlement to service connection for a pinched nerve in 
the neck.

3.  Entitlement to service connection for the residuals of 
dengue fever.

4.  Entitlement to service connection for the residuals of a 
left wrist fracture.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980 and from December 1981 to December 1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1990 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for the residuals of a 
racquetball injury to the head and face, a pinched nerve in 
the neck, the residuals of dengue fever, the residuals of a 
left wrist fracture, and migraine headaches.

The issue of service connection for a pinched nerve in the 
neck is addressed in the REMAND portion of the decision 
below, and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  Current headaches are not residual to a 1979 racquetball 
injury to the head and face.

3.  The veteran does not currently have a scar residual to a 
1979 racquetball injury to the head and face.

4.  Dengue fever treated in service in September 1982 
resolved during service, without residual pathology.

5.  Hepatitis C, chronic fatigue syndrome, and fibromyalgia 
were each diagnosed several years after service, and are not 
related to dengue fever treated during service.

6.  The veteran sustained a left wrist fracture in 1975, 
prior to entering service.

7.  A flare-up in left wrist pain following a fall in 1982 
resolved prior to separation from service.

8.  Disability of the left wrist did not increase during 
either of the veteran's periods of service.

9.  The veteran was seen for frequent headaches during her 
second period of service.

10.  Frequent headaches continued after service, and were 
eventually diagnosed as migraines.


CONCLUSIONS OF LAW

1.  No current disability was incurred or aggravated due to a 
racquetball injury to the head and face during service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  No current disability was incurred or aggravated due to 
dengue fever treated during service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).
3.  The veteran's left wrist disability was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2006).

4.  Chronic headaches, eventually diagnosed as migraines, 
were incurred in service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in 


the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in July 
2001 and March 2003.  Those notices informed the veteran of 
the type of information and evidence that was needed to 
substantiate claims for service connection.  The notices did 
not inform the veteran of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disabilities on appeal.  Despite the inadequacy of the VCAA 
notices as to the elements of establishing a disability 
rating or an effective date, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).

In this case, the Board denies herein the claims for service 
connection for residuals of a racquetball injury to the head 
and face, residuals of dengue fever, and residuals of a left 
wrist fracture.  As the RO will not be assigning ratings or 
effective dates with respect to those claims, there is no 
possibility of prejudice to the veteran in the matters of 
ratings and effective dates.  The Board grants herein service 
connection for migraine headaches.  The RO will address the 
issues of a rating and an effective date when it effectuates 
the grant of service connection.

With respect to the claims that the Board is currently 
deciding, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of those claims.  The Board 
finds that VA has adequately fulfilled its duties under the 
VCAA.  To the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds such error 
to be harmless error that would not reasonably affect the 
outcome of the those claims.

Injury to the Head and Face

In March 2000, the veteran filed a claim for service 
connection and compensation for several disabilities.  The 
conditions she claimed include having been hit with a tennis 
racquet, knocked unconscious, and hospitalized.  She 
indicated that this had occurred between 1976 and 1980, while 
she was stationed in Texas.  The veteran subsequently 
clarified that she had been hit with a racquetball racquet.  
In November 2002, the veteran had a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  The veteran 
explained that the racquet injury occurred in 1979, when she 
was playing in a racquetball tournament.  She reported that a 
racquet struck her in the forehead, just above the nose.  She 
stated that she was seen at sick call, and received stitches.  
She asserted that this head and face injury had led to a 
problem with heightened sensitivity to smell, in which 
exposure to strong odors brings on migraine headaches.  She 
indicated that she had a small scar from the injury.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

The veteran's claims file contains medical records from her 
second period of active service in 1981 to 1985.  The file 
does not contain service medical records from her first 
period of service in 1976 to 1980.  In December 2003, the 
Board remanded the veteran's case to the RO to obtain 
additional evidence, including the 1976 to 1980 service 
medical records.  The RO documented attempts to obtain those 
records.  In July 2005, an RO official made a formal finding 
that those service medical records were not available.  The 
RO informed the veteran in July 2005 that VA had not been 
able to obtain those service medical records.  The RO 
described the types of documents that the veteran could 
submit that could substitute for the 1976 to 1980 service 
medical records.  The veteran did not submit any additional 
evidence.

The claims file contains records of private medical treatment 
of the veteran from 1990 forward, and VA treatment from 2000 
forward.  Those records are silent for reports of 
hypersensitivity of the sense of smell.  Treatment records 
from 1991 forward show reports of frequent and severe 
headaches.  From 1994 forward, treating practitioners 
indicated that the veteran had migraine headaches.  Private 
neurologist V. D. D., M.D., Ph. D., who treated the veteran 
in the 1998 and 1999, indicated that the veteran had migraine 
headaches, tension headaches, and cervicogenic headaches.

The veteran underwent a VA medical examination in March 2005, 
and the examiner indicated that he had reviewed the veteran's 
claims file.  The examiner noted that the claims file did not 
contain the service medical records for the veteran's first 
period of service, the period during which the veteran 
reported having been struck by a racquet. On examination, the 
veteran's head and nose appeared normal.  Neurological 
examination did not address any symptoms or findings 
involving the sense of smell.  The examiner stated that it 
would be conjecture to find any residual of a racquetball 
injury.  The examiner indicated that the 2005 examination did 
not show any residual of racquetball injury.

The veteran reports that she was struck in the head and face 
with a racquet during service in 1979.  She contends that a 
residual effect of that injury is a hypersensitivity to 
smell.  The assembled medical records do not show that she 
has reported that symptom to treating practitioners.  She 
indicates that the hypersensitivity to smell is disabling in 
that it brings on migraine headaches.  Physicians have found 
that the veteran has migraine headaches.  There is no medical 
finding or opinion, however, linking current headaches 
directly or indirectly to a past head injury.  The current 
headaches, therefore, may not be considered service connected 
as a residual of a head injury during service.

The veteran has also reported that she has a small scar from 
the racquet injury.  No facial scar was noted on VA 
examination in March 2005.  In the absence of objective 
confirmation of a current scar, the preponderance of the 
evidence is against service connection.  As the evidence does 
not show a likely link between any current disorder and a 
reported 1979 injury to the head and face, the Board denies 
the claim for service connection for residuals of such 
injury.

Residuals of Dengue Fever

The veteran reports that she was treated during her second 
period of service for an illness that was described as dengue 
fever.  She asserts that her illness at that time may have 
been hepatitis, or may have led to the hepatitis C that was 
diagnosed after service.  She also claims that the dengue 
fever treated in service resulted in chronic fatigue syndrome 
and fibromyalgia.

The veteran's service medical records reflect that she was 
seen in September 1982 with a rash, a low grade fever, 
headache, sore throat, and muscle aches.  The practitioner 
who saw her as an outpatient listed impressions of viremia 
and dengue fever.  A week after she was first seen, she was 
admitted for inpatient convalescent care.  She was discharged 
after two days, with a plan for two more days of convalescent 
leave.  The inpatient treatment summary listed a diagnosis of 
viral syndrome.  In July 1984, the veteran was seen reporting 
a one month history of general malaise.  She stated that she 
had not been allowed to donate blood because of a hematocrit 
(HCT) level of 37, described as slightly lower than normal.  
On examination, her abdomen was not tender.  The examiner's 
impression was rule out anemia.  In a medical history 
completed in November 1985 for separation from service, the 
veteran noted a hospitalization in September 1982 for dengue 
fever.  No ongoing disorder related to that illness was noted 
on the November 1985 separation examination.

As noted above, the claims file contains records of private 
medical treatment of the veteran from 1990 forward, and VA 
treatment from 2000 forward.  In April 1994, the veteran had 
a private evaluation for hepatitis C positivity.  At that 
time, the veteran reported occasional episodes of fatigue.   
The examiner noted a history of alcohol abuse, some 
intravenous drug abuse, and multiple tattoos.  The examiner 
stated that the etiology of the veteran's hepatitis C was 
unclear.  Private treatment notes from March 1995 reflect the 
veteran's reports of arthralgias.  In May and June 1997, the 
veteran reported fatigue.  In June 1997, a physician found 
that the veteran might have Epstein-Barr exposure or chronic 
fatigue syndrome.  In May, June, and July 1998, the veteran 
again reported problems with fatigue.

VA outpatient treatment notes reflect that the veteran 
continued to be followed for hepatitis C.  In July 2000, she 
reported an increase in symptoms of chronic fatigue and 
polymyalgia.  In January 2002, she had a rheumatology 
consultation for fatigue and myalgias over several years.  
The examiner indicated that the history and findings were 
consistent with fibromyalgia.  Treatment notes from 2002 and 
2003 indicate that she continued to have problems with 
fibromyalgia.

In a substantive appeal submitted in December 2001, the 
veteran reported that she had been diagnosed with hepatitis C 
in 1989.  In the November 2002 Board hearing, 
the veteran stated that she was treated in service for an 
illness that was thought to be dengue fever, but that her 
liver enzymes were also abnormal, and that this was described 
as non-A, non-B hepatitis.  She stated that she currently had 
hepatitis C, which was diagnosed four years after service.  
She reported that she also had chronic fatigue and 
fibromyalgia.

On VA examination in March 2005, the veteran indicated that 
she had been diagnosed with non-A, non-B hepatitis in the 
late 1980s, through testing in conjunction with blood 
donation.  The examiner noted the veteran's reported history 
of intravenous drug abuse.  The examiner stated that it was 
unlikely that caregivers in 1982 would have overlooked 
hepatitis, if present, as a cause of the veteran's viral 
illness.  The examiner provided the opinion that the illness 
for which the veteran was treated in September 1982 was not 
the beginning of the subsequently diagnosed chronic hepatitis 
C.  The examiner found that the veteran had no residuals of 
dengue fever.

The service medical records do not show any finding of 
hepatitis during service.  The VA physician who examined the 
veteran in service expressed the opinion that the hepatitis 
diagnosed after service is not related to the 1982 illness 
described as dengue fever.  There is no medical evidence or 
opinion supporting a link between the dengue fever during 
service and the hepatitis C diagnosed after service.  The 
preponderance of the evidence is against service connection 
for hepatitis C as residual to dengue fever.  The veteran was 
diagnosed with chronic fatigue and fibromyalgia many years 
after service.  There is no medical evidence or opinion 
linking the dengue fever in service to either chronic fatigue 
or fibromyalgia.  Therefore, the preponderance of the 
evidence is against service connection for either of those 
disorders.  The evidence does not support a finding that any 
current disorder is residual to the dengue fever treated in 
service in 1982.

Left Wrist Disorder

The veteran reports that she sustained a fracture of her left 
wrist before her first period of active service.  She 
contends that current disability of her left wrist is due to 
new injury and aggravation during service.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted on entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service and was not aggravated by service.  
Only such conditions as are recorded in 


examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

As noted above, VA has not been able to obtain medical 
records from the veteran's first period of service in 1976 to 
1980.  In a December 1981 medical history completed at entry 
into her second period of service, the veteran reported 
having had a wrist fracture in 1975.  The history indicated 
that the fracture had been treated with a cast, and that 
there had been no sequelae.  On the report of the December 
1981 examination for entry into the second service period, 
the examiner marked "normal" for the condition of the upper 
extremities.

During service, in September 1982, the veteran was seen after 
she fell onto the ulnar aspect of the left arm, and developed 
pain in the snuff box area.  She reported having had a 
navicular fracture six years earlier.  The examiner noted 
tenderness at the radial aspect of the snuff box of the left 
wrist.  X-rays showed evidence of an old navicular fracture, 
with no new fracture.  The service medical records do not 
show any further treatment for the left wrist.  A November 
1985 medical history noted a left wrist fracture that had 
healed well without problems.  No left wrist disorder or 
other upper extremity problem was noted on the report of the 
November 1985 service separation examination.

After service, a private radiologist reported that a June 
1990 x-ray of the left wrist showed:

Fragmented non-union of a navicular 
fracture, with sclerosis and some 
whitening of the inferior margin, 
suggesting a degree of vascular 
embarrassment.  No other pathology is 
seen but degenerative arthritis is 
suggested.

In May 1992, the veteran saw J. L. G, M.D., a private hand 
specialist.  The veteran reported that she had injured her 
left wrist in a motorcycle accident about eighteen years 
earlier.  She stated that the injured wrist was placed in a 
cast for several weeks.  She indicated that she had 
experienced intermittent pain since the old injury, and that 
the pain had increased in 1990.  On examination, there was 
tenderness and a slight click around the snuff box.  The 
wrist lacked almost 5 degrees of full flexion and extension.  
X-rays showed an apparent longstanding non-union of the waist 
of the scaphoid.  An MRI showed no evidence of ischemic 
necrosis.  In June 1992, Dr. G. performed surgery to attempt 
to graft the scaphoid.  On follow-up in October 1992, Dr. G. 
recommended a second surgery, radial styloidectomy, and this 
was performed in November 1992.  Treatment notes from 1993 
show ongoing left wrist pain.

In 1995, Dr. G. found that the veteran had bilateral carpal 
tunnel syndrome.  She underwent surgery in April 1995 to 
address the left carpal tunnel syndrome.  In 1996, Dr. G. 
found that the veteran had a tear of the left triangular 
fibrocartilage complex (TFCC), and he performed another 
surgery on the left wrist in July 1996.  The veteran saw Dr. 
G. in 1999 for increased problems with the left wrist, and 
Dr. G. performed a left wrist fusion surgery in November 
1999.

In the November 2002 hearing, the veteran reported that she 
had sustained a left wrist fracture before service.  She 
stated that pain in the wrist worsened during service.  She 
indicated that she sought treatment while she was stationed 
in Puerto Rico.  She reported that service practitioners took 
x-rays and told her that there was a fracture, but did not 
provide any additional treatment.  She stated that the left 
wrist pain increased over her periods of service.

On VA examination in March 2005, the veteran's left wrist 
remained surgically fused.  The veteran stated that she did 
not have pain in that wrist.  The examiner stated, "There is 
no evidence to suggest that her left wrist symptomatology was 
worsened due to military experience beyond normal progression 
of the disease."

Although the veteran's 1976 to 1980 service medical records 
are not available, a wrist fracture in 1975 was noted in 
1981, on entrance to the veteran's second period of service.  
As the fracture was noted on entrance to service, the Board 
finds that the injury existed prior to service.  The veteran 
contends that the preexisting injury of the left wrist was 
aggravated in service.  For the injury to be found to have 
been aggravated, there must have been an increase in 
disability during service.

When the veteran entered her second period of service in 
1981, a medical examination did not find any disability of 
the left wrist.  During service, she was seen for pain in 
that wrist after she fell in September 1982.  The examiner 
noted tenderness at that time.  She did not receive any 
further treatment for the wrist during service, and there is 
no contemporaneous record that she had ongoing symptoms in 
the wrist.  At separation from service in 1985, the veteran 
reported that the left wrist fracture had healed well, 
without problems.  Medical examination did not show any 
disability of the wrist.  The medical evidence indicates that 
the left wrist was symptomatic after the fall in 1982, but 
that the wrist did not have a disability at the beginning or 
end of the veteran's second period of service.  After 
service, the veteran reported a history of intermittent pain 
in the left wrist since the 1975 fracture, with worsening of 
the pain in 1990.  The post-service evidence is consistent 
with the earlier evidence that the left wrist did not 
increase in disability during service.  As there was no 
increase in disability during service, the condition of the 
left wrist was not aggravated in service.  The preponderance 
of the evidence is against service connection based on either 
incurrence or aggravation of a disability during service.

Migraine Headaches

The veteran is seeking service connection for migraine 
headaches.  She reports that she began to have frequent 
headaches during service, and that she continues to have 
frequent headaches.  She has been diagnosed as having 
migraine headaches.

The service medical records for the veteran's 1976 to 1980 
period of service are not available.  The veteran did not 
report a history of frequent or severe headaches on a medical 
history completed in December 1981 for entry into her second 
period of service.  In September 1982, the veteran was seen 
for fever and multiple other symptoms, including persistent 
frontal headaches and severe retro-orbital headaches.  
Practitioners' assessments of the illness included viremia, a 
viral syndrome, and dengue fever.  In January 1983, the 
veteran received follow-up for ongoing daily headaches.  She 
was referred for an eye checkup.  She was seen at an eye 
clinic in March 1983.  She reported having frontal headaches 
in the evenings.  She was given a revised prescription for 
corrective lenses.  In May 1983, she was seen with a one week 
history of sore throat, headaches, malaise, and diarrhea.  
The examiner's assessment was possible influenza.  In October 
1983, the veteran sought treatment for a neck injury from 
wrestling.

In June 1984, the veteran received counseling following the 
murder of a friend.  In July 1984, she was seen reporting a 
one month history of malaise.  She reported episodic frontal 
headaches that had increased since the death of a friend.  
She related a long history of tension headaches, increased 
with stress.  On an eye examination in January 1985, the 
veteran reported problems seeing at night, blurred vision, 
and headaches.  She was given a new lens prescription.  In a 
November 1985 medical history, the veteran reported frequent 
headaches since a neck injury two years earlier.  She 
indicated that the headaches were frontal and behind the eye.  
The examiner noted that the headaches were probably tension 
headaches.  There was no reference to headaches on the report 
of the veteran's November 1985 separation examination.

The claims file does not contain any records of medical 
treatment of the veteran from 1986 to 1989.  In a December 
2003 remand, the Board instructed the RO to ask the veteran 
to identify sources of private health care from 1985 to 1990.  
In a June 2004 letter, the RO asked the veteran to provide 
that information.  The veteran responded in June 2004, 
stating that she did not have any additional medical evidence 
to submit.

The claims file contains records of private medical treatment 
of the veteran in 1990 to 2000, including notes of primary 
treatment by L. C., M.D.  In December 1991, Dr. C. saw the 
veteran for follow up for headaches.  The veteran reported 
having headaches, with photophobia and slight nausea, for a 
week.  She indicated that the headaches were located behind 
the right eye and over the eyes.  Dr. C.'s assessment was 
headaches that were a combination of tension and vascular.  
Primary care notes from Dr. C and other physicians from 1992 
to 1999 show ongoing treatment for headaches, described as 
migraine headaches or mixed migraine and tension headaches.  
As noted above, Dr. D., a private neurologist who treated the 
veteran in 1998 and 1999, indicated that the veteran had 
migraine headaches, tension headaches, and cervicogenic 
headaches.  Notes from VA outpatient treatment of the veteran 
in 2000 to 2004 show ongoing treatment for migraines.

In the November 2002 hearing, the veteran reported that she 
had occasional headaches before her first period of service, 
but that she never saw a doctor for headaches before service.  
She indicated that she began having severe headaches during 
her first period of service, but did not seek treatment for 
headaches during that period.  She related that she first 
reported headaches to health care practitioners during her 
second period of service.  She stated that she often got 
headaches during service when she worked cleaning airplane 
parts with a particular strong cleaning solvent. 

The veteran reported that she had medical care in the years 
immediately following service, but that she was not able to 
get records from that period.  She stated that she had begun 
seeing Dr. C. in about 1988, and that Dr. C. was the doctor 
who stated that the headaches were consistent with migraines.  
She reported that she continued to receive treatment for 
headaches.

In the March 2005 VA examination, the examiner commented that 
the headaches noted in the veteran's service medical records 
were not diagnosed as migraines, but were reported in 
conjunction with viral illness, visual difficulties, and 
tension.  The examiner expressed that the evidence did not 
show that the veteran's migraine headaches began during her 
service.

The medical records from the veteran's second period of 
service are consistent with her reports that she had frequent 
headaches during that period.  In 1984 and 1985 she related a 
long history of frequent headaches.  Practitioners who saw 
the veteran during service did not diagnose the headaches as 
migraines.  Both during and after service, however, the 
veteran described the headaches similarly, as being 
manifested by pain behind the eye and above the eyes.  Both 
during and after service, some practitioners characterized 
the veteran's headaches as tension headaches.  Clear 
continuity of the headaches from service through the present 
is not documented, due to the lack of medical records from 
the years immediately following service.  That gap is 
balanced, however, by the consistency of significant aspects 
of the veteran's headaches during and after service.  The 
evidence is at least in balance as to whether chronic 
headaches began during service and continued after service.  
Giving the benefit of the doubt to the claimant, the Board 
grants service connection for the chronic headaches that were 
diagnosed after service as migraines.


ORDER

Entitlement to service connection for the residuals of a 
racquetball injury to the head and face is denied.

Entitlement to service connection for residuals of dengue 
fever is denied.

Entitlement to service connection for the residuals of a left 
wrist fracture is denied.

Entitlement to service connection for migraine headaches is 
granted.


REMAND

The veteran has reported that she sustained a neck injury 
while playing sports during her second period of service.  
She was seen in service for post-exertional shoulder and neck 
pain in October 1983.  She indicates that she has had neck 
pain residual to that neck injury, and that she sometimes 
develops migraine headaches residual to that neck injury.  
Dr. D., a private neurologist who treated the veteran in the 
1990s, indicated that the veteran had migraine headaches, 
tension headaches, and cervicogenic headaches.  In VA 
outpatient treatment in March 2004, the veteran reported a 
history of neck pain due to old injury, and the examiner 
indicated that early cervical spondylitic myelopathy could 
not be ruled out.

On VA medical examination of the veteran in March 2005, the 
examiner noted that VA outpatient treatment notes from 
February 2005, at the Gainesville, Florida, VA Medical Center 
(VAMC), reported that the veteran had sustained a cervical 
spine injury in August 2004.  The examiner attributed current 
findings regarding the veteran's cervical spine to the August 
2004 injury.  The claims file contains records of treatment 
of the veteran at the Gainesville VAMC in 2000 through March 
2004, but does not contain more recent records.  The Board 
will remand the neck disability claim to obtain those 
records.

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain records of all 
outpatient and inpatient treatment of the 
veteran at the Gainesville, Florida VAMC 
from April 2004 to the present.  Those 
records should be associated with the 
claims file.

2.  Thereafter, the RO should review the 
claim for service connection for a 
pinched nerve in the neck.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


